DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action mailed 6 October 2020 and not repeated herein is overcome and hereby withdrawn.

Claim Interpretation
Claims 6-8 and 19-21 recite the term “about,” and the term is interpreted in light of paragraph [0087] of Applicant’s specification as filed. The values preceded by “about” are considered to include amounts within less than or equal to 10% of the stated value.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
Claim 7, line 2, it is suggested to change “2.3 x 105” to --2.3 x 105-- as it appears to be Applicant’s intent.
Claim 8, line 2, it is suggested to change “3.85 x 105” to --3.85 x 105-- as it appears to be Applicant’s intent.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1, 2, 5-8, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Geibel (US 2,046,777; “Geibel”) in view of Myers et al. (US 2002/0185199; “Myers”).
Regarding claims 1, 2, and 16-18, Geibel discloses a waste can (i.e., a trashcan), wherein the cylindrical outer can-body is made of a metal sheet (col. 1, lines 1-2, 36-42), which reads on the limitations of a trashcan comprising a metal body shaped to provide at least a portion of a container that is configured to receive refuse recited in claims 1 and 16.

Geibel is silent regarding the metal sheet comprises a coating deposited directly on the surface, and the coating comprising a substrate comprising polyethylene and an antimicrobial agent that is dispersed within the substrate.
Myers discloses a polymer composition containing antimicrobial additives applied to a metal sheet that is then shaped into complex shapes in a variety of applications ([0002, 0006, 0014, 0022, 0029]). The coating is a mixture (i.e., slurry) comprising a polyethylene polymer, a solvent, and an antibiotic zeolite, wherein after curing the applied coating composition has antimicrobial properties, and improved fingerprint resistance ([0086-0090, 0124], Fig. 1). The  

    PNG
    media_image1.png
    592
    901
    media_image1.png
    Greyscale

Figure 1 of Myers illustrating the structure of the antimicrobial coating 
Geibel and Myers are both directed towards metal sheets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trashcan of Geibel by utilizing a coated metal sheet as taught by Myers to form the trashcan motivated by the expectation of providing a trashcan with antimicrobial, anti-fingerprint, and anti-staining properties.
As such, the trashcan of Geibel in view of Myers comprises a coating containing a polyethylene polymer and antimicrobial additives that is applied directly to the metal sheet, which reads on the limitations of a surface of a metal body comprises a coating (i.e., fingerprint   The coating is a mixture (i.e., slurry) comprising a polyethylene polymer, a solvent, and an antibiotic zeolite that is applied to the metal sheet, which reads on the limitations of the coating is applied to the metal sheet used to form the metal body by applying a slurry comprising a solvent, a polyethylene (polymeric substrate material), and the antimicrobial agent to the metal sheet recited in claims 1 and 16. 
The coating is applied using a reverse roll coating method and exposes the antimicrobial agent on the surface of the coating without polishing and formed into a trashcan, which reads on the limitations of the coating is applied using a reverse-rolling device and then drying to provide a coated sheet, wherein the coated sheet is shaped to form the metal body, wherein at least a portion of the antimicrobial agent is exposed on an outside surface of the coating and is available to directly contact microbes on the surface of the coating without requiring polishing, provides a coating that is substantially streak-free, and appears substantially flat and planar recited in claims 1, 2, 16, and 17.
The coating has anti-fingerprint and anti-staining properties, wherein antibiotic zeolites are dispersed within the coating, which reads on the limitations of the coating is fingerprint resistant, substantially resistant to water-based material or oil-based material transfer, and resists the visible transfer of residue after physical interactions with a user recited in claims 1 and 16.

Regarding claim 5, as described above, the coating of Geibel in view of Myers has anti-fingerprint properties (i.e.,
Geibel in view of Myers is silent regarding a fingerprint resistant material allows fingerprints to be removed by wiping without using a liquid solution. 
However, the coating of Geibel in view of Myers comprises an anti-fingerprint material. Therefore, the trashcan of Geibel in view of Myers contain embodiments of coatings that can be identical or substantially identical to the coating disclosed and claimed by Applicant in terms of the antimicrobial coating comprising polyethylene, antimicrobial agent and solvent, and the method of applying the coating to a metal surface. Therefore, in the absence of objective evidence to the contrary, the trashcan of Geibel in view of Myers reads on the limitation of the fingerprint resistant material allows fingerprints to be removed by wiping without using a liquid solution recited in claim 5. As established in MPEP 2112.01 (I/II) and 2112 (V), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.

Regarding claim 6-8 and 19-21, Myers teaches that the coating is particular affective to bacterial such as Escherichia coli  (E. coli) and Staphylococcus aureus (S. aureus), wherein Example 6 discloses steel products coated with resins containing AgION antimicrobial compound that reduce the E. coli to less than 1 CFU after 24 hours of contact time ([0023, 0157, 0162], Table 2), which reads on the limitations of after 24 hours after initial bacterial exposure to the coating, an amount of bacterial remaining on the coating is at least about 95% less than at initial bacterial exposure, and the coating reduces an amount of E.coli and S. aureus to less than about 5 CFU/carrier over a period of about 24 hours recited in claims 6-8 and 19-21.

Regarding claim 22, Myers discloses a reverse-rolling technique and device that can be identical or substantially identical to the reverse-rolling device used by Applicant ([0134]). It is noted that paragraph [0075] of the Applicant’s specification as filed discloses a reverse-rolling technique is an example of a non-metered coating method. As such, the coating of Geibel in view of Myers being applied by a reverse roll coating method, reads on the limitations of the reverse-rolling device is non-metered recited in claim 22. 

Regarding claims 23 and 24, Myers teaches that the polymer is dispersed with at least one zeolite containing metal compounds having antimicrobial properties such as silver, copper, or a mixture (e.g., AgION), in addition to co-existing with ammonium ([0007-0010, 0025, 0157], claims 45 and 47), which reads on the limitation of the antimicrobial agent comprises a zeolite, or ionic silver, ionic copper, and ammonium recited in claim 23 and 24.

Response to Arguments
Claim Rejections under 35 U.S.C. 112 (b)
Applicant’s arguments, see pages 6 and 7 of the remarks, filed 21 January 2021, with respect to the rejections of claims 1-3, 5-8, and 16-24 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C. 112(b) set forth in the Office Action mailed 6 October 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 103 over Geibel (US 2,046,777) in view of Myers et al. (US 2002/0185199).
Applicant’s arguments, see pages 7 to 9 of the remarks, filed 21 January 2021, with respect to newly amended claims 1 and 16 have been fully considered but they are not persuasive. The grounds of rejection presented above have been updated to reflect the present claim amendments.



Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 7-9 of the remarks, Applicant asserts that Myers discloses antimicrobial coatings for metal sheets have insufficient adhesion and the coating of Myers cannot be directly applied to the metal because of the need for a pretreated metal sheet. 
However, Myers discloses that the metal sheet is preferably pretreated to enhance the adhesion of the coating, but not necessarily a requirement ([0045-0046]). Additionally, Myers provide a variety of pretreatment methods that do not yield a continuous layer, wherein some utilize metal ions, and one of ordinary skill in the art would reasonably understand that a metal ion on another metal still results in a metal sheet. As established by MPEP 2123 I, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.
Moreover, it is noted that Figure 1 of Myers displays a metal sheet with a polymeric polymer (i.e., antimicrobial coating), wherein there is no indication of a pretreatment (i.e.,
Furthermore, Myers discloses specifically that thermoset resin compositions formed into coatings often have insufficient adhesion to metals and make it difficult to use for processes such as bending ([0005]). It is noted the recitation of thermoset resins does not encapsulate all polymers or composite compositions have insufficient adhering to metal without pretreatment. Additionally, Myers teaches that the metal coating composition can be any synthetic, natural or semi-synthetic organic polymers as long as they can be formed into a film ([0085-0086]). 
As such, Myers discloses that it is well known and well within the abilities of those skilled in the art to apply an antimicrobial coating to a metal sheet to provide a metal sheet with antimicrobial and anti-fingerprint coating. Furthermore, one of ordinary skill in the art would fully understand that the metal sheet of Geibel being formed into a trashcan would be modified with Myers in a manner that forms a coated metal sheet with sufficient adhesion for the intended function as a trashcan having antimicrobial properties, with or without pretreatment of the metal sheet surface. As established by MPEP 2141.03 (I), a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. As such, Applicant’s argument is not found persuasive. 

Regarding argument (2), on page 9 of the remarks, Applicant asserts that Myers disclosure pertains primarily to polyester and epoxy film coating, and while polyethylene is a potential polymer coating, it fails to disclose it in combination with each feature of claim 1.
However, Myers teaches that the metal coating composition can be any synthetic, natural or semi-synthetic organic polymers as long as they can be formed into a film ([0085-0086]). As established by MPEP 2123 I, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Therefore, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/J. F./
Examiner, Art Unit 1782 

/Eli D. Strah/Primary Examiner, Art Unit 1782